DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/25/22, 12/6/21, and 11/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  On line 2, it appears that the word “comprising” is missing after the phrase “a base station distributed unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 7, 9-14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. 2019/0327133) (hereinafter “Gao”) in view of Kaasalainen et al. (WO 2018/121848) (hereinafter “Kaasalainen”).
Regarding claim 1, Gao teaches a configuration generator 322 of the distributed unit 120 (base station distributed unit) of Figure 3 that sends a DU configuration update request message to the centralized unit 110 (base station central unit) of Figure 7; where the DU configuration update request message comprises updated configuration information (configuration parameters) associated with the DU 120 as spoken of on page 4, paragraph [0047].
Gao also teaches where a centralized unit 1110 sends a resource status request message to the distributed unit 1120 for requesting updated resource status under the distributed unit 1120 as shown in step 1132 of Figure 11 and spoken of on page 8, paragraph [0096].
Gao also teaches where the distributed unit 1120 sends a resource status update message to the centralized unit 1110, where the resource status update message includes resource status information requested by the centralized unit 1110 as shown in step 1138 of Figure 11 and spoken of on page 8, paragraph [0096].
While Gao further teaches where the resource status request message is sent by the centralized unit 110 for requesting resource status information related to the one or more cells associated with the distributed unit 120 as spoken of on page 4, paragraph [0054], Gao does not explicitly teach “radio resource status information of a beam of a plurality of beams of the cell, wherein each beam of the plurality of beams is associated with a respective synchronization signal block (SSB) of a plurality of SSBs of the cell”.
However, Kaasalainen teaches a system and method for wireless connection establishment and recovery that utilizes a base station split into a central unit and one or more distributed units as spoken of on page 12, paragraph [0033]; and where a single synchronization signal block covers a specific area of a cell with a set of active beams (associated SSB), and the base station sweeps through the cell coverage area in the time domain by activating different sets of beams (plurality of beams) on each synchronization signal block (plurality of SSBs) as spoken of on page 9, paragraph [0028]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of a plurality of beams of a cell having associated SSBs as taught in Kaasalainen to the radio resource status information update process of Gao in order to improve cell coverage by compensating for increased path loss when operating on higher frequencies through beamforming and beam sweeping processes as spoken of on page 9, paragraphs [0027]-[0028] of Kaasalainen.
Regarding claim 2, Gao further teaches the distributed unit 120 of Figure 3 that reports resource status information 600 including a quantity 670 of current users in connection state (number of active wireless devices) in each of the one or more cells as shown in Figure 6 and spoken of on pages 5-6, paragraph [0072].
Regarding claim 3, Gao further teaches where the configuration information of the distributed unit 120 of Figure 3 includes capability information 430 of the distributed unit 120, where the capability information includes band(s) and bandwidth (frequency information of radio resources) supported by the distributed unit as shown in Figure 4 and spoken of on page 5, paragraph [0061].
Regarding claim 4, Gao further teaches where the configuration information of the distributed unit 120 of Figure 3 includes network slice information 460 about network slices supported by the distributed unit 120 as shown in Figure 4 and spoken of on page 5, paragraph [0059]. 
Regarding claim 6, Gao further teaches where the resource status information 600 of Figure 6 includes radio resource usage information 640 that comprises at least one of:  physical resource block (PRB) usage in a guaranteed bit rate (GBR) service, PRB usage in a non-GBR service, and total PRB usage (ratio or percentage of total resource usage) as spoken of on page 6, paragraph [0072].
Regarding claim 7, Gao further teaches where the centralized unit 1110 may utilize received capacity credit information to learn the resource configuration and utilization status (second radio configuration parameters) on the distributed unit 1120 when new calls come in as spoken of on page 8, paragraph [0100].
Regarding claim 9, Gao further teaches where a centralized unit 1110 sends a resource status request message to the distributed unit 1120 for requesting updated resource status (triggering condition) under the distributed unit 1120 as shown in step 1132 of Figure 11 and spoken of on page 8, paragraph [0096].
Regarding claim 10, Gao further teaches the base station 100 including a centralized unit 110 coupled to a distributed unit 120 via a fronthaul interface 130 as shown in Figure 1 and spoken of on page 2, paragraph [0024].
Regarding claim 11, Gao teaches a configuration generator 322 (processor) of the distributed unit 120 (base station distributed unit) of Figure 3 that sends a DU configuration update request message to the centralized unit 110 (base station central unit) of Figure 7; where the DU configuration update request message comprises updated configuration information (configuration parameters) associated with the DU 120 as spoken of on page 4, paragraph [0047]; and where the distributed unit 120 also includes a processor 304 and memory 306 coupled to configuration generator 322 as shown in Figure 3.
Gao also teaches where a centralized unit 1110 sends a resource status request message to the distributed unit 1120 for requesting updated resource status under the distributed unit 1120 as shown in step 1132 of Figure 11 and spoken of on page 8, paragraph [0096].
Gao also teaches where the distributed unit 1120 sends a resource status update message to the centralized unit 1110, where the resource status update message includes resource status information requested by the centralized unit 1110 as shown in step 1138 of Figure 11 and spoken of on page 8, paragraph [0096].
While Gao further teaches where the resource status request message is sent by the centralized unit 110 for requesting resource status information related to the one or more cells associated with the distributed unit 120 as spoken of on page 4, paragraph [0054], Gao does not explicitly teach “radio resource status information of a beam of a plurality of beams of the cell, wherein each beam of the plurality of beams is associated with a respective synchronization signal block (SSB) of a plurality of SSBs of the cell”.
However, Kaasalainen teaches a system and method for wireless connection establishment and recovery that utilizes a base station split into a central unit and one or more distributed units as spoken of on page 12, paragraph [0033]; and where a single synchronization signal block covers a specific area of a cell with a set of active beams (associated SSB), and the base station sweeps through the cell coverage area in the time domain by activating different sets of beams (plurality of beams) on each synchronization signal block (plurality of SSBs) as spoken of on page 9, paragraph [0028]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of a plurality of beams of a cell having associated SSBs as taught in Kaasalainen to the radio resource status information update process of Gao in order to improve cell coverage by compensating for increased path loss when operating on higher frequencies through beamforming and beam sweeping processes as spoken of on page 9, paragraphs [0027]-[0028] of Kaasalainen. 
Regarding claim 12, Gao further teaches the distributed unit 120 of Figure 3 that reports resource status information 600 including a quantity 670 of current users in connection state (number of active wireless devices) in each of the one or more cells as shown in Figure 6 and spoken of on pages 5-6, paragraph [0072].
Regarding claim 13, Gao further teaches where the configuration information of the distributed unit 120 of Figure 3 includes capability information 430 of the distributed unit 120, where the capability information includes band(s) and bandwidth (frequency information of radio resources) supported by the distributed unit as shown in Figure 4 and spoken of on page 5, paragraph [0061].
Regarding claim 14, Gao further teaches where the configuration information of the distributed unit 120 of Figure 3 includes network slice information 460 about network slices supported by the distributed unit 120 as shown in Figure 4 and spoken of on page 5, paragraph [0059].
Regarding claim 16, Gao further teaches where the resource status information 600 of Figure 6 includes radio resource usage information 640 that comprises at least one of:  physical resource block (PRB) usage in a guaranteed bit rate (GBR) service, PRB usage in a non-GBR service, and total PRB usage (ratio or percentage of total resource usage) as spoken of on page 6, paragraph [0072].
Regarding claim 17, Gao further teaches where the centralized unit 1110 may utilize received capacity credit information to learn the resource configuration and utilization status (second radio configuration parameters) on the distributed unit 1120 when new calls come in as spoken of on page 8, paragraph [0100].
Regarding claim 19, Gao further teaches where a centralized unit 1110 sends a resource status request message to the distributed unit 1120 for requesting updated resource status (triggering condition) under the distributed unit 1120 as shown in step 1132 of Figure 11 and spoken of on page 8, paragraph [0096].
Regarding claim 20, Gao teaches a configuration generator 322 (first processor) of the distributed unit 120 (base station distributed unit) of Figure 3 that sends a DU configuration update request message to the centralized unit 110 (base station central unit) of Figure 7; where the DU configuration update request message comprises updated configuration information (configuration parameters) associated with the DU 120 as spoken of on page 4, paragraph [0047]; and where the distributed unit 120 also includes a processor 304 and memory 306 (first memory) coupled to configuration generator 322 as shown in Figure 3; and also where the centralized unit 110 of Figure 7 includes a processor 704 (second processor) coupled to memory 706 (second memory); and also where system functions may be stored as instructions on a computer-readable medium such as memory as spoken of on page 9, paragraph [0107].
Gao also teaches where a centralized unit 1110 sends a resource status request message to the distributed unit 1120 for requesting updated resource status under the distributed unit 1120 as shown in step 1132 of Figure 11 and spoken of on page 8, paragraph [0096].
Gao also teaches where the distributed unit 1120 sends a resource status update message to the centralized unit 1110, where the resource status update message includes resource status information requested by the centralized unit 1110 as shown in step 1138 of Figure 11 and spoken of on page 8, paragraph [0096].
While Gao further teaches where the resource status request message is sent by the centralized unit 110 for requesting resource status information related to the one or more cells associated with the distributed unit 120 as spoken of on page 4, paragraph [0054], Gao does not explicitly teach “radio resource status information of a beam of a plurality of beams of the cell, wherein each beam of the plurality of beams is associated with a respective synchronization signal block (SSB) of a plurality of SSBs of the cell”.
However, Kaasalainen teaches a system and method for wireless connection establishment and recovery that utilizes a base station split into a central unit and one or more distributed units as spoken of on page 12, paragraph [0033]; and where a single synchronization signal block covers a specific area of a cell with a set of active beams (associated SSB), and the base station sweeps through the cell coverage area in the time domain by activating different sets of beams (plurality of beams) on each synchronization signal block (plurality of SSBs) as spoken of on page 9, paragraph [0028]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the usage of a plurality of beams of a cell having associated SSBs as taught in Kaasalainen to the radio resource status information update process of Gao in order to improve cell coverage by compensating for increased path loss when operating on higher frequencies through beamforming and beam sweeping processes as spoken of on page 9, paragraphs [0027]-[0028] of Kaasalainen.
Allowable Subject Matter
Claims 5, 8, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467